956 F.2d 271
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John R. WALKER, Plaintiff-Appellant,Larry Turbeville, et al., Plaintiffs,v.Richard CELESTE, et al., Defendants-Appellees.
No. 91-3757.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1992.

1
Before MILBURN and RYAN, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
John R. Walker, an Ohio state prisoner, requests the appointment of counsel on appeal from the summary judgment for defendants in this civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Walker and three other inmates of Ohio's Orient Correctional Institution (OCI) brought this action seeking declaratory and injunctive relief.   The amended complaint stated that the defendants, OCI and its former warden, and the Ohio Department of Rehabilitation and Correction and its former director, were violating the plaintiffs' rights to religious freedom under the First Amendment and were discriminating against the plaintiffs on the basis of their religion and race in violation of the Fourteenth Amendment.   Plaintiffs sought exemptions from the regulation regarding hair length and the provision of a sweat lodge for religious ceremonies for American Indians.   The district court granted the defendants' motion for summary judgment.


4
Upon review, it is initially noted that only appellant Walker is properly before the court, as he was the only plaintiff named in the notice of appeal.   The failure to name the remaining plaintiffs constituted a failure to appeal.   Torres v. Oakland Scavenger Co., 487 U.S. 312 (1988).


5
It is also concluded that defendants were properly granted judgment as a matter of law, as there is no genuine issue of material fact.   See Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).   This court has previously found the hair length regulation in question to be reasonably related to legitimate penological interests.   Pollock v. Marshall, 845 F.2d 656, 659 (6th Cir.), cert. denied, 488 U.S. 987 (1988).   Plaintiffs' argument that other inmates had been granted an exemption from the policy in the past did not state an equal protection claim, as it alleged only selective enforcement of a rule.   See Oyler v. Boles, 368 U.S. 448, 456 (1962).   Nor are defendants constitutionally required to provide a special place of worship for inmates of every religion.   See Cruz v. Beto, 405 U.S. 319, 322 n. 2 (1972) (per curiam).


6
Accordingly, the request for counsel is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation